DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,187,606 (hereafter ‘606). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose the same subject matter.
	With respect to claim 1, claim 1 of ‘606 teaches a transducer assembly, comprising: an interface port configured to receive a media; an adapter welded to at least a portion of the interface port; a bleed valve body welded to at least a portion of the interface port and at least partially forming an internal cavity of the transducer assembly, wherein the bleed valve body is configured for joining with a bleed valve, wherein the bleed valve body is configured to have an inner shape substantially equivalent to an outer shape of the bleed valve; a header joined to the bleed valve body and the adapter, and at least partially forming the internal cavity, wherein the header is configured to accept a pressure transducer; and a pressure transducer mounted on the header within the internal cavity and configured to measure a pressure of the media.
	With respect to claim 2, claim 1 of ‘606 teaches a bleed valve disposed in the bleed valve port.
	With respect to claim 3, claim 2 of ‘606 teaches the bleed valve disposed in the bleed valve port is configured to controllably vent a gas from the internal cavity.
	With respect to claim 4, claim 3 of ‘606 teaches the interface port is characterized by a male protrusion.
	With respect to claim 5, claim 4 of ‘606 teaches the interface port is a single interface port.
	With respect to claim 6, claim 5 of ‘606 teaches the interface port comprises a bore extending from a first side to a second side of the interface port.
	With respect to claim 7, claim 6 of ‘606 teaches the bore is in communication with the internal cavity.
	With respect to claim 8, claim 1 of ‘606 teaches the bleed valve port in the body is characterized by an inner shape configured equivalent to an outer shape of a bleed valve.
	With respect to claim 9, claim 1 of ‘606 teaches a pressure transducer assembly assembled by a method comprising: providing a body having a bleed valve port configured to accept a bleed valve; attaching an interface port to the body; securing an adaptor to a back side of the interface port; securing a header to the adapter; mounting a pressure transducer to the header, wherein, an internal cavity is defined between and in communication with the interface port, the pressure transducer, and the bleed valve port; and installing a bleed valve in the bleed valve port, wherein the bleed valve is configured to vent a gas from the internal cavity.
	With respect to claim 10, claim 1 of ‘606 teaches the header comprises a glass seal.
	With respect to claim 11, claim 1 of ‘606 teaches the interface port is configured to have substantially the same shape as a portion of a standard bleed valve.
	With respect to claim 12, claim 4 of ‘606 teaches the interface port is a single interface port.
	With respect to claim 13, claim 5 of ‘606 teaches a bore extending from a first side to a second side of the interface port.
	With respect to claim 14, claim 6 of ‘606 teaches the bore is configured to be in communication with the internal cavity.
With respect to claim 15, claim 1 of ‘606 teaches the bleed valve port in the body is configured to have an inner shape configured equivalent to an outer shape of a bleed valve.
	With respect to claim 16, claim 1 of ‘606 teaches securing the adaptor to the back side of the interface port comprises joining the adaptor to the back side of the interface port with a weld.
	With respect to claim 17, claim 1 of ‘606 teaches securing the header to the adapter comprises joining the header to the adapter with a weld.
	With respect to claim 18, claim 1 of ‘606 teaches a pressure transducer assembly used for a method of bleeding gas from a pressure port and measuring a pressure of a fluid in communication with the pressure port, the method comprising: installing a pressure transducer assembly in the pressure port, wherein the pressure transducer assembly comprises: a body; a bleed valve port in the body, the bleed valve port configured to accept a bleed valve; an interface port attached to the body; an adapter attached to a portion of the interface port; a header attached to the adapter and the body; a pressure transducer mounted to the header; and an internal cavity in communication with the interface port, the pressure transducer, and the bleed valve port, wherein the bleed valve port is configured to vent a gas from the internal cavity; installing a bleed valve in the bleed valve port; applying pressurized fluid to the pressure port; temporarily opening the bleed valve to allow gas to escape the internal cavity; measuring, with the pressure transducer, a pressure of the applied pressurized fluid; and outputting, with the pressure transduce assembly, a signal corresponding to the measured pressure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853